DAVIDSON, Judge.
Upon his plea of guilty before the court, appellant was convicted of the offense of selling beer in a dry area. His punishment, enhanced by reason of prior convictions for offenses of like character, was assessed at a fine of $1,000 and one year in jail.
The record is before this court with no statement of facts or bills of exception.
The proceedings necessary to waive ptrial by jury and to enter a plea of guilty before the court appear to have been complied with.
The judgment is affirmed.
*96Opinion approved by the court.